The first count seeks to predicate liability under the statute on defendant's part for failure to adequately light a rear porch of a tenement house which forms part of a common passageway connected by stairs leading from the third floor to the ground.
The statute in question (Gen. Stat. [1930] § 2566) provides that: "The owner of each tenement house shall provide for the lighting of all public halls at night." Section 2562 defines a "public hall" as that term is employed in section 2566, supra, as meaning, "a hall, corridor or passageway not within an apartment." It thus fails to limit the application of the term to means of passing within a tenement building, but extends it to all passageways which are for the common use of tenants or others lawfully upon them. Such all-embracing language would seem to be inclusive of exterior as well as interior passageways and so it cannot be held that the plaintiff may not be able to establish a cause of action within the allegations of the first count.
   Demurrer overruled on both grounds.